 

 
 
EXHIBIT 10.3
 
INDEMNIFICATION AGREEMENT
 
 This Indemnification Agreement ("Agreement"), dated as of the 3rd day of May,
2010, is entered into between Black Hills Corporation, a South Dakota
corporation ("Black Hills"), and John B. Vering ("Agent"), who, in addition to
serving as a director of Black Hills Corporation, is serving as an interim
officer of one or more subsidiaries of Black Hills. Agent will perform services
as an interim officer according to the terms of a Independent Contractor
Agreement between Black Hills and Lone Mountain Investments, Inc., and with
reference to the following facts:
 
A. The Agent is more willing to continue to serve as an interim officer of one
or more of Black Hills' subsidiaries provided that he is furnished the indemnity
provided under this Agreement; provided the Agent reserves the right to
terminate any of such positions or refuse to accept any new positions.
 
B. The South Dakota corporation law (the "SDCL") empowers Black Hills to
indemnify its directors, officers, employees and agents and to indemnify persons
who serve, at the request of Black Hills, as the directors, officers, employees
or agents of other corporations or enterprises. The SDCL and the Bylaws of Black
Hills both specifically provide that the indemnification provided for therein is
not exclusive, and the Bylaws specifically authorize Black Hills to enter into
agreements with officers and directors providing indemnification rights and
procedures different from those set forth therein.
 
C. Black Hills has purchased Directors and Officers Liability Insurance ("D&O
Insurance") as shown in the schedule attached hereto as Appendix A (the
"Coverage") insuring against certain litigation and related expenses and
liabilities which may be incurred by its directors and officers and those of its
subsidiaries in the performance of their duties for Black Hills or its
subsidiaries (when "subsidiaries" is used herein it shall also mean subsidiaries
of subsidiaries). The Coverage attached as Appendix A may have been issued
subsequent to the date of this Agreement due to the fact that the execution of
the Agreement may have occurred following the date of the Agreement.
Notwithstanding, Appendix A shall be considered the applicable Coverage as if
the same had been attached and executed on the date of the Agreement.
 
D. Recent developments with respect to the terms and availability of D&O
Insurance and with respect to the application, amendment and enforcement of
statutory and bylaw indemnification provisions generally have raised questions
concerning the adequacy and reliability of the protection afforded thereby.
 

1

--------------------------------------------------------------------------------

 

E. Black Hills desires that the Agent remain free in his service as an interim
officer of one or more of Black Hills' subsidiaries to exercise his best
judgment in the performance of his duties without undue concern for litigation
claims for damages arising out of or related to the performance of such duties.
 NOW, THEREFORE, in order to induce the Agent to continue to serve as an interim
officer of one or more of Black Hills' subsidiaries and in consideration of his
continued service after the date hereof, Black Hills and the Agent agree as
follows:
 1. Actions, Suits or Proceedings Other Than By or In the Right of Black Hills.
Black Hills shall indemnify the Agent against all liabilities, costs, charges,
expenses (including, without limitation, attorneys' fees and related
disbursements), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with the
investigation, defense or settlement of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of Black Hills covered by
Section 2 of this Agreement) and any appeal therefrom to which the Agent was or
is a party or is threatened to be made a party by reason of the fact that he is
or was or has agreed to become an interim officer of one or more of Black Hills'
subsidiaries or in any capacity with respect to any contract payments made by
Black Hills, or one if its subsidiaries pursuant to its Independent Contractor
Agreement with Lone Mountain Investments, Inc., or by reason of any action
alleged to have been taken or omitted in any such capacity, if he acted in good
faith and in a manner he reasonably believed to be within the scope of his
authority and in, or not opposed to, the best interests of Black Hills and, if
applicable, such subsidiary, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that his conduct was unlawful.
 2. Actions or Suits By or In the Right of Black Hills. Black Hills shall
indemnify the Agent against all costs, charges and expenses (including, without
limitation, attorneys' fees and related

2

--------------------------------------------------------------------------------

 

disbursements) actually and reasonably incurred by him or on his behalf in
connection with the investigation, defense or settlement of any threatened,
pending or completed action or suit by or in the right of Black Hills to procure
a judgment in its favor and any appeal therefrom, to which the Agent was or is a
party or is threatened to be made a party by reason of the fact that he is or
was or has agreed to become an interim officer of one or more of Black Hills'
subsidiaries or in any capacity with respect to any contractual payments made by
Black Hills, or any of its subsidiaries, pursuant to its Independent Contractor
Agreement with Lone Mountain Investments, Inc., or by reason of any action
alleged to have been taken or omitted in any such capacity if he acted in good
faith and in a manner he reasonably believed to be within the scope of his
authority and in, or not opposed to, the best interests of Black Hills, and if
applicable, such subsidiary, except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable to Black Hills unless and only to the extent that the
Courts of South Dakota or the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of such
liability but in view of all the circumstances of the case, the Agent is fairly
and reasonably entitled to indemnity for such costs, charges and expenses which
the Court or such other court shall deem proper.
 3. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding any other provision of this Agreement, to the extent that the
Agent has been successful, on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
action, suit or proceeding referred to in Sections 1 or 2 of this Agreement, or
in defense of any claim, issue or matter therein, he shall be indemnified
against all costs, charges and expenses (including attorneys' fees) actually and
reasonably incurred by him or on his behalf in connection therewith.

3

--------------------------------------------------------------------------------

 

 4. Determination of Right to Indemnification. Any indemnification under
Sections 1 or 2 of this Agreement (unless ordered by a court) shall be paid by
Black Hills unless a determination is made (i) by the board of directors of
Black Hills by a majority vote of the directors who were not parties to such
action, suit or proceeding, or if such majority of disinterested directors so
directs, (ii) by independent legal counsel in a written opinion, or (iii) by the
shareholders, that indemnification of the Agent is not proper in the
circumstances because he has not met the applicable standard of conduct set
forth in Sections 1 or 2 of this Agreement.
 5. Termination of Actions, Suits or Proceedings. For purposes of determining
whether the Agent has met the applicable standard of conduct set forth in
Sections 1 or 2 of this Agreement, the termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create any presumption that
the Agent did not act in good faith and in a manner which he reasonably believed
to be within the scope of his authority and in, or not opposed to, the best
interests of, Black Hills and if applicable, any subsidiary, and, with respect
to any criminal action or proceeding, had reasonable cause to believe that his
conduct was unlawful.
 6. Advance of Costs. Charges and Expenses. Costs, charges and expenses
(including, without limitation, attorneys' fees and related disbursements)
incurred by the Agent in defending a civil or criminal action, suit or
proceeding shall be paid by Black Hills in advance of the final disposition of
such action, suit or proceeding; provided, however, that the Agent agrees that
the Agent will repay all amounts so advanced in the event that it shall
ultimately be determined by final judicial decision from which there is no
further right of appeal that the Agent is not entitled to be indemnified by
Black Hills for such costs, charges and expenses as authorized in this
Agreement.

4

--------------------------------------------------------------------------------

 

 7. Procedure of Indemnification. Any indemnification under Sections 1, 2, or 3
of this Agreement, or advance of costs, charges and expenses under Section 6 of
this Agreement shall be made promptly upon, and in any event within 60 days
after, the written request of the Agent therefor. The right to indemnification
or advances granted by this Agreement shall be enforceable by the Agent in any
court of competent jurisdiction if Black Hills denies such request, in whole or
in part, or if no disposition thereof is made within 60 days. It shall be a
defense to any such action (other than an action brought to enforce a claim for
the advance of costs, charges and expenses under Section 6 of this Agreement
where the required undertaking, if any, has been received by Black Hills) that
the claimant has not met the standard of conduct set forth in Sections 1 and 2
of this Agreement, but the burden of proving such defense shall be on Black
Hills. Neither the failure of Black Hills (including its board of directors, its
independent legal counsel and its shareholders) to have made a determination
prior to the commencement of such action that indemnification of the Agent is
proper in the circumstances because he has met the applicable standard of
conduct set forth in Sections 1 or 2 of this Agreement, nor the fact that there
has been an actual determination by Black Hills (including its board of
directors, its independent legal counsel and its shareholders) that the Agent
has not met such applicable standard of conduct, shall be a defense to the
action or create any presumption that the Agent has not met the applicable
standard of conduct.
 8. Settlement. Black Hills shall not be obligated to reimburse the costs of any
settlement to which it has not agreed. If any action, suit or proceeding,
including any appeal, within the scope of Sections 1 or 2 of this Agreement, the
Agent shall have unreasonably failed to enter into a settlement thereof offered
or assented to by the opposing party or parties in such action, suit or
proceeding, then notwithstanding any other provision hereof, the indemnification
obligation of Black Hills to the Agent in connection with such action, suit or
proceeding shall not exceed the total of the amount at which such offered or
agreed upon settlement could have been made and the expenses incurred by the
Agent prior to the time such settlement could reasonably have been effected.
 

5

--------------------------------------------------------------------------------

 

 9. Maintenance of Insurance.
 
(a) Subject only to the provisions of Section 9(b) of this Agreement, Black
Hills hereby agrees that, so long as the Agent shall continue to serve as an
interim officer of one or more of Black Hills' subsidiaries and thereafter so
long as the Agent shall be subject to any possible claim or any threatened,
pending or completed action, suit or proceeding, whether civil, criminal or
investigative, by reason of the fact that he is or was or has agreed to become
an interim officer of one or more of Black Hills' subsidiaries or in any
capacity with respect to any contracual payments made by Black Hills pursuant to
its Independent Contractor Agreement with Lone Mountain Investments, Inc., Black
Hills will purchase and maintain in effect for the benefit of the Agent one or
more valid, binding and enforceable policies of D&O Insurance providing, in all
respects, coverage at least comparable to that provided by the Coverage.
 
(b) Black Hills shall not be required to maintain any policies of D&O Insurance
described in Section 9(a) of this Agreement in effect if, in the reasonable
business judgment of the directors of Black Hills (i) such insurance is not
reasonably available, or (ii) the premium cost for such insurance is
substantially disproportionate to the amount of coverage provided, or (iii) the
coverage provided by such insurance is so limited by exclusions that there would
be insufficient benefit from such insurance.
 
(c) Notwithstanding any other provision of this Agreement, in the event Black
Hills does not purchase and maintain in effect a policy or policies of D&O
Insurance meeting the requirements specified in Section 9(a) of this Agreement,
whether for reasons of availability, cost or otherwise, Black Hills agrees to
hold harmless and indemnify the Agent to the full extent of the coverage that
would otherwise have been provided for the benefit of the Agent pursuant to the
Coverage. The obligation of Black Hills to indemnify set forth in this Section
9(c) is in addition to and not in limitation of those other obligations to
indemnify which are set forth in Sections 1, 2, 3 and elsewhere in this
Agreement.
 10. Subsequent Amendment. No amendment, termination or repeal of Article V of
Black Hills' Bylaws, or any successor Bylaws thereto, or of any relevant
provisions of the SDCL or any other applicable laws shall affect or diminish in
any way the rights of the Agent to indemnification or the obligation of Black
Hills arising under this Agreement whether the alleged actions or conduct giving
rise to the necessity of such indemnification arose before or after any such
amendment, termination or appeal.

6

--------------------------------------------------------------------------------

 

 11. Other Rights: Continuation of Right to Indemnification. The indemnification
provided by this Agreement shall not be deemed exclusive of, or to diminish or
otherwise restrict, any other rights to which the Agent may be entitled under
any law (common or statutory), provision of Black Hills' Bylaws or Restated
Articles of Incorporation, agreement, vote of shareholders or disinterested
directors or otherwise, both as to action in his official capacity and as to
action in any other capacity while holding office or while acting as agent for
Black Hills or any of its subsidiaries or in any capacity with respect to
actions performed in accordance with Black Hills' Independent Contractor
Agreement with Lone Mountain Investments, Inc., and shall continue as to the
Agent after he has ceased to be an interim officer of one or more of Black
Hills' subsidiaries and to act in any of the foregoing capacities. The
indemnification provided by this Agreement likewise shall not be deemed
exclusive of, or to diminish or otherwise restrict the rights to which Agent may
be entitled with respect to his actions as a director of Black Hills
Corporation, whether provided by Black Hills' Bylaws, Restated Articles of
Incorporation, the director Indemnification Agreement dated May 25, 2005,
between Black Hills and Agent, under any law (common or statutory), vote of
shareholders or disinterested directors or otherwise.
 12. Notification and Defense of Claim. Promptly after receipt by the Agent of
notice of the commencement of any action, suit or proceeding, the Agent will, if
a claim in respect thereof is to be made against Black Hills under this
Agreement, notify Black Hills of the commencement thereof. With respect to any
such action, suit or proceeding.
 
 (a) Black Hills will be entitled to participate therein at its own expense; and
 
(b) Except as otherwise provided below, to the extent that it may wish, Black
Hills will be entitled to assume the defense thereof, with counsel reasonably
acceptable to the

7

--------------------------------------------------------------------------------

 

Agent. After notice from Black Hills to the Agent of its election so to assume
such defense, Black Hills shall not be liable to the Agent under this Agreement
for any legal or other expenses subsequently incurred by the Agent in connection
with such action, suit or proceeding, other than reasonable costs of
investigation or as otherwise provided below. The Agent shall have the right to
employ his own counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from Black Hills of its
assumption of the defense thereof shall be at the expense of the Agent unless
(i) the employment of counsel by the Agent has been authorized by Black Hills,
(ii) the Agent shall have reasonably concluded that there may be a conflict of
interest or position between Black Hills and the Agent in the conduct of the
defense of such action or (iii) Black Hills does not in fact employ counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel for the Agent shall be at the expense of Black Hills. Black Hills
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of Black Hills or as to which the Agent shall have made
the conclusion provided for in ii above.
 13. Other Payments. Black Hills shall not be liable to make any payment under
this Agreement for any liabilities, costs, charges, expenses, attorneys' fees or
disbursements for which payment is actually made to the Agent under any valid
and collectible Coverage, or for which the Agent is indemnified by Black Hills
or one or more of its subsidiaries otherwise than pursuant to this Agreement.
 14. Savings Clause. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others. If this Agreement or any
portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then Black Hills shall nevertheless indemnify the Agent as to any
liabilities, costs, charges, expenses (including, without limitation, attorneys'
fees and related disbursements), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, including an action by or in the right of Black
Hills, to the full extent permitted by any applicable portion of this Agreement
that shall not have been invalidated and to the full extent permitted by
applicable law.
 

8

--------------------------------------------------------------------------------

 

15. Subsequent Legislation. If the SDCL is amended after the date of this
Agreement to further expand the indemnification permitted to the Agent, then
Black Hills shall indemnify such Agent to the fullest extent permitted by the
SDCL, as so amended.
 16. Enforcement.
 
(a) Black Hills expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Black Hills hereby in order to
induce the Agent to continue as an interim officer of one or more of Black
Hills' subsidiaries, and acknowledges that the Agent is relying upon this
Agreement in continuing in such capacity.
 
(b) Black Hills shall reimburse the Agent for all of the Agent's costs and
expenses incurred in connection with successfully establishing his right to
indemnification under this agreement, in whole or in part.
 17. Not an Agreement to Elect or Appoint. This Agreement does not constitute
any agreement to reelect a director for any period of time, to engage Agent as a
contractor or interim officer, or an agreement of the Agent to continue such
position for any length of time or accept any new position.
 18. Governing Law. This Agreement shall be governed by and construed in
accordance with South Dakota law.
 19. Binding Effect. This Agreement shall be binding upon the Agent and upon
Black Hills, its successors and assigns (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the Agent, his heirs, personal
representatives, estate and assigns.
 20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 21. Third Party Benefit. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than parties to this Agreement and their
respective heirs, personal representatives, successors and assigns.
 

9

--------------------------------------------------------------------------------

 

22. Effective Date. The effective date of this Agreement is the date set forth
in the first paragraph hereof, notwithstanding that the execution of the
Agreement may have occurred after the effective date.
 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.
 BLACK HILLS CORPORATION
 
By: /s/ David R. Emery
David R. Emery
Chairman, President and Chief Executive Officer
 
 
 
/s/ John B. Vering
John B. Vering
 

10